Decree modified by reducing the allowance for compensation to the special guardian to the sum of $2,500, and by reducing the allowance to the attorney for the proponent to the sum of $3,500, and as so modified the decree and orders brought up for review affirmed, with costs of this appeal to all parties appearing upon this appeal and filing briefs herein, payable out of the estate. No opinion. Present — Clarke, P. J., Dowling, Merrell, MeAvoy and Wagner, JJ.; Dowling and Merrell, JJ., dissent and vote for reversal of decree and that probate of the will be denied.